Citation Nr: 1820760	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  09-23 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, type II, to include as due to exposure to herbicidal agents.

2. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicidal agents.

3. Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to September 1974, to include service during the Vietnam War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decisions issued in May 2015 by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2018, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in June 2017, when it was remanded for further development, to specifically include providing the Veteran with a hearing before a member of the Board or Veterans Law Judge.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In December 2014, the Board denied the appeal for service connection for posttraumatic stress disorder (PTSD).  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in June 2015 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.  The Board then remanded that issue in January 2016 and the claim was subsequently granted.  While the Veteran has filed a notice of disagreement with the assigned disability rating, an appeal has not yet been perfected and the Board lacks jurisdiction to address it at this time.


FINDINGS OF FACT

1. A Board decision issued in April 2013 denied service connection for diabetes mellitus, type II, based on a finding that there was no evidence that the Veteran had been exposed to herbicide agents in service; the Veteran did not file an appeal.

2. Evidence received since the April 2013 Board decision pertains to the basis for the denial and raises a reasonable possibility of substantiating the Veteran's claim.

3. The record contains no competent or credible evidence that the Veteran was ever physically present in the Republic of Vietnam or at a location in Thailand where exposure to herbicidal agents may be presumed or otherwise established.

4. The evidence does not show that the Veteran sustained a dental trauma in service or incurred a disease which has resulted in a loss of substance of the body of the maxilla or mandible which has in turn resulted in missing teeth.


CONCLUSIONS OF LAW

1. The April 2013 Board decision denying service connection for diabetes mellitus, type II, is final.  38 U.S.C. §§ 5108, 7105(c) (West 2012); 38 C.F.R. §§ 3.104, 3.156 (2016).

2. Evidence received since the April 2013 Board decision is new and material and the claim of service connection for diabetes mellitus, type II, is reopened.  38 U.S.C. §§ 5108, 7105(c) (West 2012); 38 C.F.R. §§ 3.104, 3.156 (2016).

3. The criteria for service connection for diabetes mellitus, type II, to include as due to exposure to herbicidal agents, have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4. The criteria for service connection for a dental disability have not been met.  38 U.S.C. §§ 1110 ( West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in June 2014.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the Social Security Administration, from VA and private treatment providers, and the service treatment and service personnel records.

The Veteran has not been provided VA examination with respect to the specific disabilities on appeal.  In this instance, the duty to assist does not extend to require that examinations be provided because the nature of the claims is not supported by the evidence of record.  Specifically, as will be explained below, the evidence does not show that the Veteran was exposed to herbicide agents in service, nor does it show that the Veteran has the specific types of dental disability for which compensation is possible.  Therefore, the provisions of 38 C.F.R. § 3.159(c)(4) do not apply.    

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.


Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

In April 2013, the Board issued a decision denying service connection for diabetes mellitus, type II, as a result of exposure to herbicide agents (BVA Decision, 04/18/2013).  This decision was based on a determination that the Veteran was not shown to have had diabetes in service or within a year after service separation.  The decision further found that the evidence showed the Veteran had never set foot in the Republic of Vietnam and had not served on a vessel which was in the inland waterways in the interior of Vietnam.  As such, the presumption of exposure to herbicidal agents did not apply and that basis for service connection was not met.

At the time of the April 2013 Board decision, the evidence considered included the Veteran's sworn testimony at a March 2012 Board hearing, the Veteran's written statements, copies of his service treatment and service personnel records, and VA treatment records.  Records from the Veteran's assigned vessel in service, the USS Flint, were also considered, and showed that the ship had never docked at a Vietnamese port or entered the inland waterways in Vietnam.  Treatment records showed that the Veteran's diabetes was initially diagnosed in 2003.

Since the Board decision in April 2013, additional relevant evidence regarding this claim has been received.  Specifically, in July 2015, the Veteran asserted that he had boots on the ground in Thailand as part of rest and recreation (R and R) from his ship and that he was exposed to herbicidal agents at that time (Report of General Information, 07/29/2015).  In his VA Form 9, submitted in November 2016, the Veteran appeared to claim that he had been picked up or dropped off within the Republic of Vietnam as part of a transfer (Form 9, 11/03/2016).  Additionally, at the Board hearing in January 2018, the Veteran expressed his belief that he was entitled to the presumption of exposure to herbicide agents because during his time aboard the USS Flint he was not only a boatswain's mate, he was also an air crewman (Hearing Transcript, 01/09/2018).  In that capacity he would, on occasion, go to Vietnam on Fridays to pick up mail, supplies, and personnel, and that he in fact went to Vietnam seven or eight times, although it was not shown in military records.  This evidence is all new, in that it was not previously considered by the Board, and pertains to the question of whether the Veteran had exposure to herbicide agents in service.  As such, it is new and material evidence, the credibility of which is presumed for purposes of a claim to reopen.  Justus v. Principi, 3 Vet. App. 510 (1992).  As such, the criteria for reopening the claim of service connection for diabetes mellitus, type II, have been met.  38 C.F.R. § 3.156.


Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Exposure to certain herbicide agents, include the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C. § 1116(f).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus type II, among other diseases, shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" may include service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  It is established law that a Veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Diabetes Claim

As noted by the Board decision in April 2013, the Veteran was not shown to have had any symptoms, treatment, or diagnosis of diabetes mellitus in service or within the first year following service separation.  Indeed, the record shows that the Veteran was initially diagnosed with diabetes mellitus, type II, in 2003, nearly 30 years after service separation.  As such, the criteria for service connection on a direct basis have not been met.

The Veteran has consistently based his claim of service connection for diabetes mellitus, type II, on his contention of exposure to herbicidal agents in service during the Vietnam War.  The primary question, then, is whether the evidence demonstrates that the Veteran had such exposure in service which would warrant service connection on a presumptive basis.

The Veteran's service was in the U.S. Navy, aboard the USS Flint, which is shown to have been present in the waters near the Republic of Vietnam during the Veteran's service.  However, this ship is not shown to have been present in the inland waterways of Vietnam, or to have docked in a Vietnamese port, which would be indicative of exposure to herbicidal agents for the service personnel on board.  The USS Flint is not listed among those ships known to have been exposed to herbicidal agents

If the Veteran were able to demonstrate that he had set foot on land in the Republic of Vietnam during service, a presumption of exposure to herbicidal agents would apply, no matter how brief his stay.  However, there is no evidence of the Veteran having set foot in Vietnam in his service treatment or his service personnel records.  Indeed, at the Board hearing in March 2012, the Veteran testified under oath that he had never set foot on soil in Vietnam (Hearing Transcript, 03/27/2012, p. 8).  The Board accepted this testimony as true and based its denial on the Veteran's statements.  

At the Board hearing in January 2018, the Veteran testified that he had set foot in Vietnam as part of his duties as an aircraft crewman, although his DD Form 214 showed his military occupational specialty (MOS) as boatswain's mate (Hearing Transcript, 01/09/2018).  The Veteran read into the record a Board decision issued in the case of another veteran who had been assigned to the same ship, USS Flint, who had served as an aircraft crewman and participated in brief flights to Vietnam.  That Board decision granted service connection for diabetes for the other sailor, finding that the sailor's testimony was sufficient to show his presence in Vietnam and therefore his exposure to herbicidal agents.  Not only does the Board decision read into the record by the Veteran at hearing have no precedential value or binding effect on the Veteran's case, it is irrelevant to the question of whether the Veteran in this case set foot in Vietnam.

The Board has reviewed the entirety of the record and can find no basis for accepting the Veteran's assertions that he set foot in Vietnam, either as part of a transfer to or from a duty station, or as part of an aircraft crew picking up supplies and personnel in Vietnam.  First, as noted, the Veteran had offered sworn testimony in March 2012, just six years ago, that he never set foot in Vietnam.  His sworn testimony in January 2018 directly contradicts that earlier testimony.  This alone is sufficient to render the Veteran's statements not credible and therefore not entitled to evidentiary weight.

In addition, the Veteran's service records during his time aboard ship near Vietnam do not indicate that he was the type of sailor to whom additional duties, such as traveling to Vietnam to pick up supplies and personnel, would be entrusted.  Specifically, he was shown to have committed seven (7) specific violations of the Uniform Code of Military Justice, including multiple instances of being absent without leave (AWOL) (Military Personnel Record, 09/19/2014, pp. 3-4).  He was noted to have required "many manhours to keep him at his appointed place of duty and to directly supervise him" and he was repeatedly counseled regarding his lack of performance and poor attitude.  In light of this evidence regarding his demeanor in service, the Board finds his testimony regarding assignments to travel to Vietnam not credible.

Finally, the Veteran has indicated on several occasions that he was in Thailand for R and R while in service.  There is no evidence either to support or disprove this assertion.  While specific types of service in Thailand during the Vietnam War, such as on the perimeter of Thailand military basis, is presumed to have included exposure to herbicidal agents, this presumption is limited to U.S. Air Force veterans, and then further limited based on the duties performed.  See VA Adjudication Procedures Manual M21-1.IV.ii.1.H.5.b.

Therefore, after considering all of the evidence of record, the Board finds that there is no basis for granting service connection for diabetes mellitus, type II, to include as a result of exposure to herbicidal agents.  Specifically, the Board finds that the only evidence which would suggest that the Veteran was exposed to herbicidal agents is that of his own statements, which are not credible in that they contradict other sworn statements, and also contradict the evidence of his military personnel records.  As there is no evidence of any basis for direct or presumptive service connection for diabetes mellitus, type II, the claim is denied.  The preponderance of the evidence being against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).
 
Dental Claim

The Veteran is claiming service connection for a dental disability and the record shows that he has had multiple teeth extracted.  He has stated that he has disease of the gums or teeth which began in service, as shown by a notation on his service separation examination regarding dental issues of "Type III, Class II."  It is his contention that he now has a disease which is Type IV and that his teeth are rotting.

Under the current legal authority, compensation is only available for certain limited types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabilities for compensation purposes, but may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150.

The Board acknowledges that the Veteran is shown to have lost several teeth and to have required several trips to the dentist for extraction and infection.  The Board also acknowledges that in 1973, while in service, the Veteran spent 15 days in the brig for disobeying an order to see the dentist, which indicates a dental problem while he was in service (Medical Treatment Record - Non-Government Facility, 02/16/2006).  The Board also acknowledges that the notations on his separation examination likely indicate a dental problem in service, although the meaning of the notation "Type III, Class II" is unclear.  However, none of these factors are relevant in light of the very limited circumstances under which a claim of service connection for a dental disability for compensation purposes may be granted.  

The statutory and regulatory are very clear and very strict where the issue of service connection for dental disabilities is concerned.  Unlike other disabilities, where the presence of a condition in service is affirmative evidence with respect to a service connection claim, dental disabilities are governed by specific requirements and evidence of a dental problem in service is not relevant to the present claim.  Rather, what must be shown is either dental trauma in service resulting in loss of teeth due to a loss of substance of the maxilla or mandible (bone loss); or a disease incurred in service which resulted in a loss of substance of the maxilla or mandible (bone loss) with resulting loss of teeth.  In this instance, the Veteran is not shown to have a loss of substance of the maxilla or mandible.  As a result, regardless of whether he had dental problems in service which are the same as those at the present time, or continuous dental problems since service, the criteria for service connection for a dental disability for compensation have not been met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150.


ORDER

New and material evidence having been received by VA since the April 2013 Board decision denying service connection for diabetes mellitus, type II, the claim is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicidal agents, is denied.

Entitlement to service connection for a dental disability is denied.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


